—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered February 18, 1992, convicting defendant, after a plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 Vi to 5 years, unanimously affirmed.
Contrary to defendant’s contention, a review of the record discloses that his plea was knowing and voluntary (People v Harris, 61 NY2d 9, 19). Here, the court acted appropriately in accepting the plea since defendant, while assisted by his attorney, stated that he understood the plea was to the lesser charge, that he was giving up his constitutionally guaranteed rights by pleading guilty, that he had committed the act charged on the date and in the place stated in the indictment, that he would be sentenced as a predicate felon, and that he would not challenge his predicate felony which indicated that he had previously pleaded guilty to crimes similar to the instant one, and was thus well aware of the consequences of pleading guilty. (See, People v Tollinchi, 157 AD2d 495.)
Moreover, the court’s limited inquiry at the sentencing as to whether defendant understood his plea was sufficient under the circumstances (see, People v Tinsley, 35 NY2d 926, 927). Concur—Murphy, P. J., Carro, Asch, Nardelli and Williams, JJ.